Citation Nr: 0307486	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  99-00 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an effective date earlier to August 25, 
1997, for service connection for a right total hip 
replacement secondary to traumatic arthritis.

2.  Entitlement to an effective date earlier to August 25, 
1997, for service connection for a left total hip replacement 
secondary to traumatic arthritis.

3.  Whether a September 1994 rating decision denying service 
connection for a right total hip replacement was clearly and 
unmistakably erroneous. 


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from February 1942 to October 
1945.  The veteran received the Purple Heart Medal and was a 
prisoner of war (POW) from June 1944 to January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In June 2002, the Board developed this issue for additional 
evidence, and it has returned for decision.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.

2.  In June 1994, the veteran filed a claim with the RO for 
entitlement to service connection for arthritis of the right 
hip, which resulted in a total hip replacement.

3.  A rating decision dated September 6, 1994, denied service 
connection for status post total right hip replacement.  The 
veteran was informed of this determination in a letter dated 
November 7, 1994, which also provided him with a statement of 
his appellate rights.  

4.  The veteran did not appeal the September 6, 1994 
decision. 

5.  The veteran's claim to reopen the issue of entitlement to 
service connection for status post total right hip 
replacement was received on August 25, 1997, and granted in a 
rating decision in September 1997.  

6.  The veteran's original claim for entitlement to service 
connection for status post total left hip replacement was 
received on August 25, 1997, and granted in a rating decision 
in September 1997.  

7.  There was a tenable basis in the record for the RO in 
September 1994 to find that service connection was not 
warranted for status post total right hip replacement; the 
RO's determinations constituted a reasonable exercise of 
rating judgment.  


CONCLUSIONS OF LAW

1.  The rating decision of September 6, 1994, denying the 
veteran's claim of entitlement to service connection for 
status post total right hip replacement, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.202, 20.302, 20.1103 (2002).  

2.  The rating decision of September 6, 1994, denying the 
veteran's claim of entitlement to service connection for 
status post total right hip replacement, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 1112(b)(12), 5109A, 
5110(a), (g), 7105 (West 1991 & Supp. 1994); 38 U.S.C.A. 
§§ 1112(b)(12), 5109A, 5110(a), (g), 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.105(a), 3.114(a)(3), 3.309(a) & (c) 
(1994); 38 C.F.R. §§ 3.104(a), 3.105(a), 3.114(a)(3), 
3.309(a) & (c) (2002).  

3.  The criteria for an effective date earlier than August 
25, 1997, for the grant of service connection for status post 
total right hip replacement have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2002).  

4.  The criteria for an effective date earlier than August 
25, 1997, for the grant of service connection for status post 
total left hip replacement have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending  38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim, by means of the discussions in the 
November 1998 statement of the case and a letter sent to the 
veteran in October 2002, which specifically addressed the 
contents of the VCAA in the context of the veteran's claims.  
The RO explained its decision with respect to each issue, and 
invited the veteran to identify records that could be 
obtained to support his claims.  Under these circumstances, 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the letter dated in October 2002, 
the RO asked the veteran to identify records relevant to his 
claim.  The October 2002 letter explicitly set out the 
various provisions of the VCAA, including what records VA 
would obtain, and what was the responsibility of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 
38 U.S.C.A. §  5103A(d); 38 C.F.R. § 3.159(c)(4).  The issue 
is entitlement to an earlier effective date.  Therefore, a 
medical examination or opinion is immaterial to the 
determination because, as indicated below, the RO has 
assigned the effective date warranted under the law in the 
absence of clear and unmistakable error in the prior final 
rating decision of September 1994.  However, the United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that the provisions of the VCAA do not apply to 
claims of clear and unmistakable error in prior final rating 
decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 
(2002).  

The veteran indicated in a signed statement dated in November 
2002 that he had no further evidence or argument to present. 
There appears to be no other development left to accomplish, 
and under the foregoing circumstances, the Board considers 
the requirements of the VCAA to have been met.

II.  Earlier Effective Date

In May 1994, the veteran filed various claims for service 
connection on a VA Form 21-4138; however, he did not 
specifically claim entitlement to service connection for 
either his right or left hip.  In summary, he indicated that 
he was a former POW and paratrooper.  He explained that he 
made 16 jumps and had several bad landings resulting in 
trauma to his shoulders and spine.  According to a VA Form 
21-2545 filed in June 1994, the veteran indicated that he had 
a right hip replacement in 1985 due to arthritis.  According 
to a VA Form 10-0048 dated in August 1994, submitted as part 
of a VA "Former POW Medical History" questionnaire, the 
veteran contended that he had a [right] hip replacement 
because of his arthritis.  

A rating decision dated September 6, 1994, denied service 
connection for status post right hip replacement.  The 
veteran was informed of this determination in a letter dated 
November 7, 1994, and was provided with a statement of his 
appellate rights and a copy of the rating decision.  The 
veteran did not appeal this decision and the underlying 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.202, 20.302, 20.1103.  

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1105 (2002); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  

The veteran's application to reopen his claim of entitlement 
to service connection for status post right hip replacement 
was submitted by the veteran's representative and received by 
VA on August 25, 1997.  The veteran's representative wrote 
that the veteran believed that the "hip replacements were a 
direct result of parachute jumps he made" while in service.  
In essence, the veteran was filing a claim to reopen 
entitlement to service connection for status post right hip 
replacement, and a separate claim for entitlement to service 
connection for status post left hip replacement.  The 
representative included new medical evidence with the claim.  

The RO subsequently granted the claim in a rating decision in 
September 1997.  The grant of service connection was based 
primarily on the August 1997 new and material opinion of 
W.E.K., M.D., a private physician, who related the veteran's 
post-traumatic/degenerative advanced arthritis of the right 
and left hips to the veteran's military service as a 
paratrooper.  Based on this evidence, the RO established the 
effective date for the grant of service connection as August 
25, 1997, the date of receipt of the claim to reopen the 
previously and finally denied claim for status post right hip 
replacement, and the original claim for service connection 
for status post left hip replacement.  

Under governing law, the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(q)(1)(ii) (2002).  See 
38 C.F.R. § 3.400(r) (2002) (to the same effect).  A claimant 
may not receive an effective date earlier than the date of 
the application to reopen a previously and finally denied 
claim.  Smith v. West, 11 Vet. App. 134, 138 (1998); see 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993) (effective date 
for reopened claim cannot be the date of the original claim).  

The record is devoid of an indication by the veteran of a 
desire to reopen his claim for service connection for status 
post right hip replacement before the receipt of his claim on 
August 25, 1997.  See 38 C.F.R. § 3.1(p) (2002) (defining a 
claim or application as "a formal or informal communication 
in writing requesting a determination of entitlement[,] or 
evidencing a belief in entitlement, to a benefit").  The RO 
assigned the earliest effective date that the law allows when 
a claim is granted after new and material evidence is 
received.  

The effective date of an award of service connection shall be 
the date the claim is received, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2002).  As there is no document 
that can be construed as a claim for service connection for 
left hip replacement prior to the August 25, 1997, receipt of 
the claim in the instant case, an earlier effective date for 
the grant of service connection, in the absence of clear an 
unmistakable error, cannot be assigned.  The RO assigned the 
earliest effective date that the law allows.  

In short, the legal criteria pertaining to the assignment of 
an effective date for a grant of service connection are 
controlling in this case.  Accordingly, entitlement to an 
earlier effective date for the grant of service connection 
for status post right and/or left hip replacement prior to 
August 25, 1997, cannot be assigned.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2002).  

In reaching the above determination, the Board notes that it 
has carefully reviewed the contentions of record asserting 
entitlement to an earlier effective date, to include the 
assertion that the effective date should be the date of claim 
in 1994, when the veteran first claimed service connection 
for status post right hip replacement.  A review of the 
documents that are of record, however, reveals no evidence 
indicating that the claim for service connection for either 
status post right hip replacement or status post left hip 
replacement was filed prior to August 25, 1997.  

III.  Clear and Unmistakable Error

The veteran also argues that the rating decision of September 
1994 was clearly and unmistakably erroneous in denying his 
original claim for service connection.  According to the 
veteran's January 1999 substantive appeal (VA 9), he contends 
that in June 1994 he filed a claim for service connection for 
a number of disorders, to include arthritis of his right and 
left hips.  In essence, he maintains that the evidence used 
to establish service-connection for his right hip disorder in 
September 1997 was essentially the same as the evidence used 
to deny an identical claim in September 1994.  He further 
contends that the RO also denied service connection for his 
claimed left hip disorder in the September 1994 decision.  
The veteran reminded VA of his status as a POW and of his 
entitlement to a presumption incurrence with respect to 
certain presumptive diseases, including traumatic arthritis.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error, but where the 
evidence establishes clear and unmistakable error, the prior 
decision will be reversed or amended.  

However, a determination that there was clear and 
unmistakable error in unappealed prior rating determinations 
must be based on the record and the law that existed at the 
time of the prior unappealed rating decisions.  Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en banc).  

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question. Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

The veteran's initial service connection claim for various 
disorders was received in May 1994.  As noted above, the 
veteran did not specifically list arthritis of the right or 
left hip as one of the various claims for service connection 
at this time.  In summary, he indicated in his May 1994 claim 
that he was a former POW and paratrooper.  He explained that 
he made 16 jumps and had several bad landings resulting in 
trauma to his shoulders and spine.  According to a June 1994 
VA Form 21-2545, the veteran indicated that he had had a 
right hip replacement in 1985 due to arthritis.  According to 
a VA Form 10-0048 dated in August 1994, submitted as part of 
a VA "Former POW Medical History" questionnaire, the 
veteran contended that he had a [right] hip replacement 
because of his arthritis.  The Board notes that the veteran 
did not have a total left hip replacement until after the 
September 1994 decision.  Therefore, it is clear that the 
veteran was only referring to a right hip replacement in the 
August 1994 VA "Former POW Medical History" questionnaire.  

With respect to the left hip claim, the Board finds that the 
veteran did not file a claim for service connection for a 
left hip disorder until August 25, 1997.  Given that the 
veteran did not file a claim for service connection for a 
left hip disorder prior to August 25, 1997, CUE cannot be 
found in the RO's September 1994 decision.

With respect to the right hip claim, the evidence of record 
at the time of the RO's September 1994 decision included the 
veteran's service personnel and medical records, which showed 
that he was a paratrooper during World War II, and that he 
was a prisoner of war from 1944 to 1945.  These service 
personnel and medical records did not show findings of 
arthritis of the right hip during service or within one year 
of service discharge. The veteran filed private hospital 
records from 1985, which indicated that he underwent a total 
right hip replacement due to osteoarthritis of the right hip. 

According to VA x-ray studies in 1994, the x-rays studies of 
the right hip were negative for arthritis; however, the RO 
noted the history of the total right hip replacement in 1985 
due to osteoarthritis.

In September 1994, when the RO decided this issue, the 
competent evidence in favor of the veteran's claim was 
minimally supportive pursuant to 38 C.F.R. § 3.309(a). There 
were no competent findings during service, or within a year 
of discharge, that the veteran had arthritis of the right 
hip.  There were no competent findings that the veteran's 
osteoarthritis of the right hip, which resulted in a total 
right hip replacement, was due to his duties as a paratrooper 
during World War II.  The RO was precluded by the holding in 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), which 
prohibited medical opinions not based on independent medical 
evidence, from substituting its judgment for that of the VA 
examiner.  See Futch v. Derwinski, 2 Vet. App. 204, 206-7 
(1992) (holding that the opinion of a regional office rating 
board has "no evidential value").  

Similarly, the evidence clearly provided no basis for 
concluding that it was at least as likely as not that the 
veteran had "post-traumatic osteoarthritis" pursuant to 
38 C.F.R. § 3.309(c) for POW presumptions.  Instead, the 
medical evidence almost uniformly identified the veteran's 
arthritis as degenerative or osteoarthritis.  According to 
38 C.F.R. § 3.309(c) (1994), which was in effect at the time, 
"[p]ost-traumatic osteoarthritis" must be shown in order to 
be entitled to the presumption of service connection subject 
to POW status.  The veteran was not diagnosed with "post-
traumatic" arthritis of the right hip until August 1997, 
when Dr. W.E.K. submitted his opinion to the RO.

Therefore, the RO had a rational basis for its decision in 
September 1994. See Crippen v. Brown , 9 Vet. App. 412, 422 
(1996) (citing Butts v. Brown, 5 Vet. App. 532, 539 (1993)). 
The evidence does not show that there was an "undebatable" 
error, which, had it not been made, would have manifestly 
changed the outcome at the time it was made. The Board 
therefore finds that the RO's September 1994 decision was 
supported by the evidence of record at that time and was not 
clearly and unmistakably erroneous, and that the veteran's 
claim must be denied. 38 C.F.R. § 3.105(a).

Contrary to the veteran's contentions, the evidence before 
the RO in September 1997 was materially different from the 
evidence before the RO in September 1994.  In its September 
1997 decision, the RO granted the veteran's claims for 
service connection based on the presumptions accorded with 
38 C.F.R. §§ 3.303 and 3.309(a), and not the POW presumptions 
accorded with 38 C.F.R. § 3.309(c).  The medical evidence, 
specifically to include the medical opinion provided by Dr. 
W.E.K. in August 1997, shows that the veteran developed his 
bilateral hip disorder as a result of parachuting into combat 
situations during service, and not due to POW internment.  

The Board notes that the presumption accorded with 38 C.F.R. 
§ 3.309(c) is rebuttable.  In this regard, the veteran has 
not specifically described incidents during his internment as 
a POW that caused him to develop a bilateral hip disorder.  
Instead, the veteran has maintained, supported by Dr. 
W.E.K.'s medical opinion, that he developed post-traumatic 
degenerative arthritis of the right hip, which resulted in 
total replacement, directly as a result of parachuting 
numerous times during service, which was prior to his 
internment as a POW.   Even if "post-traumatic 
osteoarthritis" was shown prior to the RO's September 1994 
decision, given that the veteran has not described any 
specific incidents while interned as a POW, it does not 
inevitably follow that any diagnosed post-traumatic 
osteoarthritis would have been attributed to the veteran's 
POW service.  See Bustos v. West, 179 F.3d 1378, 1380-81 
(Fed. Cir.) (expressly holding that in order to prove the 
existence of clear and unmistakable error, a claimant must 
show that an error occurred that was outcome-determinative, 
that is, an error that would manifestly have changed the 
outcome of the prior decision), cert. denied, 528 U.S. 967 
(1999).  

The Board observes that clear and unmistakable error is the 
kind of error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The RO's decision 
to deny the claim on the evidence of record in September 1994 
was an exercise of rating judgment that cannot now be said to 
constitute the kind of clear and unmistakable error defined 
by Fugo because a disagreement with how the RO evaluated the 
facts before it is inadequate to raise such a claim.  Luallen 
v. Brown, 8 Vet. App. 92, 95 (1995).  Given the medical 
evidence then of record, the RO in September 1994 was 
essentially compelled to deny the claim.  

Moreover, any failure on the part of VA at that time to 
assist the veteran in the development of facts relevant to 
his claim cannot form the basis for a claim of clear and 
unmistakable error because a breach of the duty to assist, if 
it existed, creates only an incomplete rather than an 
incorrect record.  Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(1994).  

After a careful review of the pertinent evidence of record, 
the Board concludes that clear and unmistakable error is not 
shown in the rating decision of September 1994.  It follows 
that the claim of entitlement to an effective date earlier 
than August 25, 1997, for the grant of service connection for 
bilateral total hip replacement, secondary to traumatic 
arthritis, must be denied.  


ORDER

Entitlement to an effective date earlier to August 25, 1997, 
for service connection for a right total hip replacement 
secondary to traumatic arthritis, is denied.

Entitlement to an effective date earlier to August 25, 1997, 
for service connection for a left total hip replacement 
secondary to traumatic arthritis, is denied.

The Board having determined that there was no clear and 
unmistakable error in the September 1994 rating decision 
denying service connection for a right total hip replacement 
secondary to traumatic arthritis, the appeal is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

